COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                               §
 MARIA CYNTHIA BUSTAMANTE,                                      No. 08-18-00037-CR
                                               §
                             Appellant,                            Appeal from the
                                               §
 V.                                                         County Criminal Court No. 4
                                               §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                               §
                              Appellee.                          (TC# 20140C06099)
                                               §

                                MEMORANDUM OPINION

       Maria Cynthia Bustamante is appealing her conviction of assault causing bodily injury to

a family member. A jury found Appellant guilty and the court assessed her punishment at

confinement for 365 days, but the court suspended the sentence and placed Appellant on

community supervision for twelve months. We affirm.

                                  FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be
                                             -1-
advanced. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008)(“In Texas, an

Anders brief need not specifically advance ‘arguable’ points of error if counsel finds none, but it

must provide record references to the facts and procedural history and set out pertinent legal

authorities.”); High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the

Court in writing that he has delivered a copy of counsel’s brief and the motion to withdraw to

Appellant, and he has advised Appellant of her right to review the record, file a pro se brief, and

to seek discretionary review.      Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App.

2014)(setting forth duties of counsel). Counsel also provided Appellant with a motion requesting

access to the appellate record in compliance with Kelly, but Appellant has not filed the motion

with this Court or otherwise requested that she be allowed to review the record. Appellant has not

filed a pro se brief.

        After carefully reviewing the record and counsel’s brief, we conclude that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment of the trial court is affirmed.




April 24, 2019
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-